Breese, J. The day indicated by the legislature as the day on which the election of town officers should be held, was not of the essence of the incorporation of the town of Mattoon, and if the day, by some means free from design or fraud, was passed by, the power to elect on a subsequent day was not taken-away. It must be considered as directory only. 2 Kent’s Com. 295, and the cases cited in note. , But it appears the election was held on the day indicated, and the parties elected failed to qualify. An election at a subsequent day, under such circumstances, cannot be questioned. The trustees they elected were, at any rate, officers defacto, and their acts are valid as respects the rights of third persons, who have an interest in them, and as concerns the public. The People v. Collins, 7 Johns. 549 ; People v. Runkel, 9 ib. 147. There being, then, a corporation in fact, the regularity of its organization cannot be inquired into, in this collateral manner. Its officers cannot be ousted except by a proceeding directly aimed at its organization. People v. Watkins, 19 Ill. R. 120 ; Hoes v. Van Alstine et al., 20 ib. 200. This case is plainly distinguishable from the case cited by appellant’s counsel—Haynes v. The County of Washington, 19 Ill. R. 66. In that case we held that, until an organization by election and qualification of the number of persons, being the several integral parts of the corporation, and forming the political body provided for in the law, there could be in being no municipal corporation or government. In this case, all designated in the act of incorporation, were elected, and there was therefore a corporation de facto. The judgment of the Circuit Court is affirmed. Judgment affirmed.